Citation Nr: 1022205	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  05-08 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO)
 in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran had active service from May 1964 to September 
1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2004 rating decision in which the RO reopened a 
claim for service connection for PTSD, claimed as due to 
military sexual assault, and then denied the claim on the 
merits.  The veteran's representative filed a notice of 
disagreement (NOD) in May 2004, and the RO issued a statement 
of the case (SOC) in February 2005.  The Veteran's 
representative filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in March 2005.  
Thereafter, the RO continued its denial of service connection 
for PTSD (as reflected in an August 2006 supplemental SOC 
(SSOC)).

In May 2007, the Board reopened the claim for service 
connection for PTSD and remanded the claim on the merits to 
the RO, via the Appeals Management Center (AMC) in 
Washington, D.C., for further development.  After 
accomplishing additional action, the AMC continued the denial 
of the Veteran's claim (as reflected in the March 2008 
supplemental SOC (SSOC)) and returned the matter to the Board 
for further appellate consideration.

In July 2008 the Board again remanded the claim to the RO, 
via the AMC, for further development.  After accomplishing 
additional action, the RO continued the denial of the 
Veteran's claim (as reflected in the December 2009 SSOC) and 
returned the matter to the Board for further appellate 
consideration.  

As noted above, in the May 2004 rating decision, the RO 
denied a claim for service connection for PTSD.  However, as 
explained in more detail below, in light of recent Court of 
Appeals for Veteran's Claims (Court) precedent, and to afford 
the Veteran every possible consideration, the Board has 
recharacterized the claim on appeal as one for service 
connection for an acquired psychiatric disorder, to include 
PTSD, as reflected on the title page.  

For the reasons set forth below, the matter on appeal is, 
again, being remanded to the RO, via the AMC.  VA will notify 
the veteran when further action, on his part, is required.  


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on the 
claim.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.   See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

In the July 2008 remand, the Board instructed the RO to 
undertake all appropriate action to obtain and associate with 
the claims file a copy of all Biloxi Veteran's Center records 
pertaining to the Veteran from March 2007 to the present.  In 
response, the AMC obtained records from the VA Medical Center 
(VAMC) in Biloxi up until December 2009.  However, there is 
no indication in the record that the AMC attempted to obtain 
any records from the Biloxi Veteran's Center.  The Board is 
cognizant that the instant case turns on whether there is any 
corroborating evidence that Veteran's reported in-service 
stressor event (i.e. an alleged sexual assault) actually 
occurred, and that the Veteran's Center records could not 
provide any contemporaneous corroboration of the event.  
However, in claims for service connection for PTSD involving 
sexual assault, medical opinion evidence, such as that which 
could be found in the Veteran's Center records, could 
potentially provide evidence to corroborate the occurrence of 
the assault.  See 38 C.F.R. § 3.304(f)(4).

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should undertake 
appropriate action to obtain the Veteran's Center records 
from March 2007 to the present, along with any outstanding VA 
medical records from December 2009 to the present, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities.

The Board also finds that additional RO action in this appeal 
is warranted.  

As alluded to, above,  in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the Court held that the Board erred in not 
considering the scope of a Veteran's claim for service 
connection for PTSD as including any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, psychiatric diagnoses of 
record and other information.  In this case, although the RO 
has only adjudicated a claim for service connection for PTSD, 
the record includes psychiatric diagnoses other than PTSD, 
including depression.  Thus, consistent with Clemons, the 
record raises the matter of the Veteran's entitlement to 
service connection for psychiatric disability other than 
PTSD.  Consequently, to avoid any prejudice to the Veteran, a 
remand is also warranted for RO consideration of the broader 
matter of service connection for psychiatric disorder, in the 
first instance. 

The Board further finds that specific RO action to obtain 
additional evidence that might corroborate the occurrence of 
the Veteran's claimed in-service stressor is warranted.  The 
Veteran has alleged that, while serving aboard the USS Joseph 
Kennedy Jr. in 1965, he was sexually assaulted by five fellow 
shipmates.   He reports that he did not tell anyone about the 
incident at the time because the perpetrators had threatened 
to throw him overboard if he did report it, and because he 
was ashamed.  Also, he alleges that a few days after the 
assault, he began trying to get transferred to the engine 
room to get away from the perpetrators, and that he was 
eventually moved to the main control room.  Then, during the 
next year, when the ship came back into port, he eventually 
went AWOL so that he did not have to go back out to sea with 
the perpetrators.  Additionally, he alleges that once the 
ship left port, he turned himself in to the shore patrol in 
Newport, and that as a result of being AWOL, he was sentenced 
to 25 days in jail and 25 days on restricted duty.  He 
further reports that he never told anyone of this incident 
until disclosing it in conjunction with his instant claim in 
August 2003.

As the Veteran does not contend that he engaged in combat 
with the enemy, or that his claimed stressor is associated 
with any purported combat, his lay statements, alone, are 
insufficient to establish the occurrence of his reported 
stressor event; rather, corroborating evidence is needed to 
support the claim for service connection.  See 38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 
U.S.C.A. 1154(b) (West 2002).

The Veteran's service treatment records reflect no treatment 
for injuries sustained following the alleged sexual assault.  
However, cases involving allegations of a personal assault- 
to include sexual assault-fall within the category of 
situations in which it is not unusual for there to be an 
absence of service records documenting the events of which 
the Veteran complains.   See, e.g., Patton v. West, 12 Vet. 
App. 272, 281 (1999).  Thus, 38 C.F.R. § 3.304, as well as 
VA's Adjudication Procedure Manual, M21-1, set forth 
alternative sources of establishing the occurrence of a 
stressor involving personal assault.  See 38 C.F.R. § 
3.304(f)(4).  See also M21-1, Part III, 5.14(d).  

The Board notes that the Veteran's service personnel records, 
aside from his DD-214 and a few isolated records are 
unavailable, and that the few available records also do not 
document the occurrence of a sexual assault.   However, the 
Veteran's DD-214 does reflect that he had time lost from 
February 14, 1966 to February 21, 1966, which corresponds to 
a time-frame, during which the USS Joseph Kennedy Jr. left 
port (See the official history of the USS Joseph P. Kennedy 
Jr. found at http://jpkennedyjr.webs.com/jpkhist.html, 
indicating that the ship left port in Newport, Rhode Island 
on February 15, 1966, enroute to Gibraltar).  Also, the 
Veteran's enlisted performance record reflects that he was 
subject to a Summary Court Martial on April 11, 1966, and his 
DD-214 additionally reflects that the Veteran had time lost 
from April 11, 1966 to May 4, 1966, a period of 24 days.  
Thus, the available personnel records are not inconsistent 
with the Veteran's report of going AWOL and then being 
subject to disciplinary action in the form of 25 days of 
imprisonment. 

The Board points out that evidence of a behavior change-
following the claimed assault-is a relevant alternative 
source of evidence for establishing the occurrence of a 
stressor involving personal assault.   Id.  Moreover, 38 
C.F.R. § 3.304(f)(4) provides that VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether such evidence 
indicates that a personal assault occurred.  Thus, given that 
the available service personnel records do contain evidence 
of a behavior change, resulting in the Veteran being subject 
to a summary court martial, such an opinion would be helpful 
in resolving the claim for service connection for an acquired 
psychiatric disorder, to include PTSD.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Hence, the RO should arrange for the Veteran to undergo 
psychiatric examination, by a psychiatrist or psychologist, 
at a VA medical facility.  The Veteran is hereby advised that 
failure to report to the scheduled examination, without good 
cause, may result in denial of the claim for service 
connection (as the original claim will be considered on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to 
any scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

Prior to arranging for the Veteran to undergo further VA 
examination, the RO should obtain all outstanding VA records, 
as noted above.  Further, to ensure that all due process 
requirements are met, and that the record before the examiner 
is complete, the RO should also give the Veteran another 
opportunity to provide information and/or evidence pertinent 
to the claim on appeal.  The RO's letter to the Veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the expanded claim on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should undertake all 
appropriate action to obtain and 
associate with the claims file 
pertinent records of mental health 
evaluation and/or treatment of the 
Veteran from the Biloxi Veterans Center 
(from March 2007), as well as from the 
Biloxi VAMC (from December 2009).  In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2.  The RO should send to the Veteran 
and his representative a letter 
requesting that the Veteran provide 
sufficient information, and if 
necessary, authorization to enable it 
to obtain any additional evidence 
pertinent to the claim on appeal that 
is not currently of record.

The RO should also clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may 
decide the claim within the one-year 
period).

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.   All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the Veteran and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4.  After all records and/or responses 
received have been associated with the 
claims file, the RO should arrange for 
the Veteran to undergo VA examination, 
by a psychiatrist or psychologist, at a 
VA medical facility.  The entire claims 
file, to include a complete copy of 
this REMAND, must be made available to 
the individual designated to examine 
the Veteran, and the report of the 
examination should include discussion 
of the Veteran's documented medical 
history and assertions.  All necessary 
tests and studies should be 
accomplished (with all findings made 
available to the examiner prior to the 
completion of his/her report), and all 
clinical findings should be reported in 
detail.

In reviewing the Veteran's claims file, 
the examiner should identify all 
records indicating any change in 
behavior or performance subsequent to 
the assault alleged by the Veteran to 
have occurred during active service and 
offer an opinion as to the clinical 
significance, if any, of such evidenced 
changes.  The examiner should then 
express an opinion as to whether it is 
at least as likely as not (i.e., there 
is a 50 percent or greater probability) 
that the in-service stressful 
experience described by the Veteran 
occurred.

If the examiner determines that the 
claimed in-service assault occurred, he 
or she should then make a determination 
as to whether the Veteran currently has 
PTSD or other psychiatric disability as 
a result of the in-service stressor 
event.  The examiner is instructed that 
only the specifically corroborated in-
service stressful event may be 
considered for the purpose of 
determining whether exposure to such an 
in-service event has resulted in PTSD.  
If a diagnosis of PTSD is deemed 
appropriate, the examiner should also 
comment upon the link between the 
current symptomatology and the 
Veteran's corroborated stressor.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the Veteran fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims 
file a copy of any notice(s) of the 
date and time of the examination sent 
to him by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, the RO should adjudicate the 
claim for service connection for an 
acquired psychiatric disorder, to 
include PTSD, in light of all pertinent 
evidence and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


